Citation Nr: 0206450	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  00-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the VA RO 
which denied entitlement to service connection for a cervical 
spine disorder.  The decision also held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  A personal hearing at 
the RO was held in July 2000.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The Board, in a September 1981 decision, denied service 
connection for a low back disorder.  

3.  The evidence submitted since September 1981 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  A claimed cervical spine disability was not present in 
service and arthritis was not shown within the first post-
service year.  Current cervical spinal pathology is not 
otherwise related to service.  

CONCLUSIONS OF LAW

1.  The September 1981 Board decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  A cervical spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of his service medical records is entirely negative 
for treatment, diagnoses or complaints related to a cervical 
or lumbosacral spine disorder.  Specifically, the 
musculoskeletal system was normal on examination for 
separation.

In a March 1947 private medical statement, Louis Milkman, 
M.D. indicated that study of the veteran's dorsal and lumbar 
vertebrae revealed no evidence of fracture, dislocation, or 
other bony changes.  

In an April 1947 statement, Thomas J. McDonnell, M.D. related 
that the veteran was under his care for several conditions, 
including lumbosacral and cervical myositis or arthritis.  It 
was noted that the condition had become progressively worse 
and required additional evaluation.  

In an April 1947 statement from Charles LaBelle, M.D., the 
diagnoses included myositis of the dorsal-lumbar muscle and 
sacro-iliac strain.  

Lay statements from the veteran's service comrades were 
submitted in July 1947 which essentially noted that the 
veteran gave complaints of back pain during active service.  

On VA examination conducted in July 1947, the veteran 
complained of pain in his back at the lumbosacral region.  
Physical examination of the musculoskeletal system was 
essentially normal.  The examiner noted that the veteran's 
complaints could be due to lumbosacral strain or lumbar 
arthritis.  There were no findings noted regarding the 
cervical spine.  

An April 1948 VA hospital record notes that physical findings 
were normal with the exception of marked lordosis of the 
spine at the lumbar region and increased angulation between 
the spine and the ilium.  Lateral curvature of the thoracic 
spine was also noted.  The tentative diagnosis was acute 
lumbosacral angulation causing back strain.  

In a September 1948 medical statement, Dr. LaBelle indicated 
that he treated the veteran for continuing complaints of back 
pain with radiation to both legs.  The doctor stated that 
such complaints began during service.  His diagnoses included 
spondylolisthesis.  

VA outpatient summaries dated from February 1947 to June 1950 
essentially show that the veteran was seen for complaints of 
back pain on several occasions.  

In an August 1969 physician's statement, Joseph Marino, M.D. 
related that he treated the veteran in 1959 for arthritis 
which became progressive, involving the spine with 
degeneration of the intervertebral cartilage, degenerative 
changes, and osteophyte formation of the articular surfaces.  
Diagnoses included severe generalized arthritis with 
limitation of motion and atrophy of muscles in the right 
hand.  

In an October 1973 statement, Dr. Marino related that the 
veteran remained disabled with degenerative arthritis of the 
hands, feet, shoulders and spine with no improvement in his 
condition.  

Private radiology studies dated in July 1978 reflect 
moderately advanced degenerative disease of the cervical 
spine.  Spondylolysis and spondylolisthesis at L5 were also 
noted.  A bone scan was normal with arthritic changes of the 
joints.  

VA medical records dated from July 1978 to December 1978 
reflect that the veteran was seen in the orthopedic clinic 
for degenerative osteoarthritis with multiple joint 
involvement.  A September 1978 record shows that the veteran 
complained of pain in the neck with radiation to the right 
upper extremity.  An October 1978 record shows that he wore a 
soft cervical collar intermittently.  A December 1978 medical 
record reflects that his neck was asymptomatic and he was 
advised to slowly discontinue use of the cervical collar.  

In a May 1980 statement, Rubin Zimmerman, M.D. related that 
he had treated the veteran on many occasions for a number of 
ailments, including severe generalized arthritis.  It was 
noted that despite treatment with physiotherapy, exercises, 
back braces and analgesics, there was progressive aggravation 
of the veteran's condition.  

In a May 1980 statement, Dr. Marino related that he had been 
treating the veteran since 1959 for generalized arthritis, 
especially of the cervical, thoracic, and lumbosacral spine.  

In a November 1980 medical statement, Carol Perfilio, M.D. 
indicated that the veteran had anterior spondylolisthesis of 
L5-S1 with an anterior displacement.  Marked narrowing of the 
L5-S1 was also noted.  Dr. Perfilio opined that since there 
was no history of any recent injury, his condition was 
thought to be of long duration.  

On VA examination conducted in November 1990, the veteran 
offered no complaints relative to the low back or cervical 
spine.  On physical examination, the musculoskeletal system 
was within normal limits.  

In an October 1999 medical statement, Carl Steindel, M.D. 
indicated that the veteran had been his patient since 
December 1998 for treatment of a chronic lower back 
condition.  The doctor noted the veteran's account of an 
injury during active service involving his urethra and 
rectum.  Dr. Steindel related that the veteran's lower back 
injury was overlooked at that time and after discharge from 
service he continued to experience low back problems.  The 
doctor reported that X-ray studies conducted in December 1998 
revealed significant degenerative arthritis at the 
lumbosacral junction.  Dr. Steindel opined that it was 
reasonable to conclude that the veteran injured his low back 
during the injury to his urethra and rectum and that such was 
obviously overlooked at that time.  

During the July 2000 RO hearing, the veteran indicated that 
he injured his urethra, shoulder and back during active 
service.  He testified that he complained about back pain 
during his treatment for the injury.  He said that his neck 
had bothered him for approximately the last 40 years as a 
result of the service injury.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and other communications issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran and, in fact, it appears that all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file.  Service 
medical records were obtained and associated with the claims 
file, and documentation in the claims file indicates that all 
available records have been forwarded.  No change in the 
outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  


A.  New and Material Evidence

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed by 
the RO or the Board, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
injury or disease which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

In the instant case, service connection was initially denied 
for a back disorder by the RO in a March 1948 rating action.  
The veteran was notified but did not appeal.  In January 
1980, the veteran filed an application to reopen the claim 
for service connection for a back condition.  By Board 
decision in September 1981, it was held that there was no new 
and material evidence to reopen the claim.  That decision 
represents the last final decision of that issue on any 
basis.  38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  In that decision, it was noted that the service 
medical records were entirely negative for any clinical 
findings related to a back disorder.  At that time, it was 
shown that the first medical evidence of record reflecting a 
back disorder was dated in April 1947.  Evidence considered 
by the Board included, the veteran's service medical records; 
private medical statements from several physicians showing 
treatment for a back disorder; lay statements from the 
veteran's service comrades noting his back complaints during 
active duty; VA examination reports which reflected the 
veteran's complaints of back pain, and VA hospital and 
clinical records which essentially showed treatment for 
current low back complaints.  

It was concluded that the first objective evidence of back 
pathology was more than 1 year after separation from service.  
As noted, the service medical records were completely normal, 
in pertinent part.  This, it was noted, was more significant 
that the contradictory lay statements submitted.  It is also 
noted that there is essentially no competent opinion in this 
evidence that there was any relationship between the back 
pathology found in 1947 and any occurrence of event in 
service.

Evidence submitted subsequent to the 1981 final Board 
decision consists of the 1990 VA examination report which 
revealed no complaints relative to his low back.  It was 
noted that his musculoskeletal system was normal on physical 
examination.  The veteran also submitted a statement from Dr. 
Steindel which recounted the veteran's prior claims that he 
injured his low back during service.  The doctor related that 
he had treated the veteran for his current low back disorder 
since 1998.  In addition, the veteran submitted duplicate 
medical statements from various private physicians which were 
previously considered by the Board.  The record also contains 
testimony from the veteran's personal hearing in which he 
essentially reiterates prior claims regarding the etiology of 
his current low back condition.  The Board finds these 
records to be cumulative evidence, so they are not new, and 
are not material to the issue at hand.  Moreover, the 
additional evidence does not contain a competent expert 
opinion relating any current low back disorder with any in-
service treatment, event, or complaint.  In this regard, the 
Board notes that notwithstanding the veteran's claims that 
his current back disorder is related to active duty, he  is 
not qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  Thus, this is not new and material 
evidence.  

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current low back disorder 
and the veteran's period of active duty, the claim for 
entitlement to service connection for a low back disorder is 
not reopened.  


B.  Service Connection for a Cervical Spine Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred during active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(d) (2001).  

Finally, with certain enumerated disorders such as arthritis, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims that he currently suffers from a cervical 
spine disability which began as a result of an injury during 
service.  However, the Board notes that the service medical 
records are entirely silent for complaints, treatment or 
diagnoses related to a disorder of the cervical spine.  The 
first post service medical evidence reflecting cervical spine 
complaints is dated in 1947.  In this regard it is noted that 
the veteran's claim cannot be granted on a first-year-post-
service presumptive basis since a cervical spine disorder is 
not shown by evidence of record to have been present to a 
compensable degree within the first post service year.  38 
C.F.R. §§ 3.307, 3.309.  Arthritis of the cervical spine was 
not shown within that first post-service year.  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a cervical spine disorder.  
The veteran's unsupported statements  and testimony are 
outweighed by the absence of supporting evidence.  There is 
no medical opinion which attributes the claimed disability 
with service.  As there is no medical nexus demonstrated, 
there is no basis for service connection.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a low back disorder not having been 
submitted, the benefits on appeal remain denied.  

Service connection for a cervical spine disability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

